Title: William A. Burwell to Thomas Jefferson, 12 October 1810
From: Burwell, William A.
To: Jefferson, Thomas


          
            My dear Sir,
            October 12th 1810
          
            A visit to the Springs for the benefit of my family delay’d the Receipt of your letter until a few days past; otherwise I should have given you an answer sooner; The quarry to which you allude is in the County of Franklin on the Pigg River, about 45 miles from New London, the Road is generally hilly but firm, such as the waggoners are accustomed to carry from 3. to 4000—in the summer, & Fall Seasons—the greatest difficulty occurs in removing the mill stones to the Public road—
          I suppose the price of Cutting them would be about 35 or 40 $ tho I believe the man who formerly followed the business is now dead—to this price must be added the Carriage which will be equal to 10$—The quality is m remarkable for the closeness & sharpiness & hardness of the gritt—It requires de dressing very seldom, not more than three times in the year—I have understood this to have been the practice of a miller who used them, but with constant grinding oftener would become necessary—My knowledge of this quarry is derived more from the opinion of th others than any experience of my own; the stones in my own Mill were brought from a distance—there however is not the smallest doubt of their suiting remarkably well for Country mills.—If from what I have said you should decide in favor of this quarry—I will endeavor to enter into a contract for you, & have them deliverd at Poplar Forest as soon as possible— from my knowledge of the utility of a mill upon a farm of considerable extent & value, I think you will find the most beneficial result from one cheaply constructed—Much expence would be thrown away—because its principal value will consist in its convenience to yourself—You will find it difficult to procure a good miller, & the custom not equal to the expence of constantly keeping a valuable Negroe attending—by all means therefore I should avoid much expence unless the Stream it is uncommonly abundant, & the dependance of the Neighbourhood almost exclusive upon your mill—
           It gives me pleasure to hear Mr B intends settling in Bedford, I am sure he will find it his interest; to enter as soon as possible upon some agreable, & lucrative employment and I am in hopes we shall interchange visits with our families— Since we saw each other I have been very much afflicted by the indisposition of my wife—I have found her in every respect entitled to my warmest affection, & have felt what you may readily conceive during the period which threatend me with the loss of her— from the Springs she derived considerable benefit; but since our return she has been very unwell—I propose Seeing you at M,cello on my way to C—shall remain as long as I can—Adieu my dear Sir, may You be happy is the wish of your friend
          
            W. A
              Burwell
        